Citation Nr: 1125834	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  97-31 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a demyelinating disease, to include multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to August 1973.  He also served in the Army National Guard until August 1995 when he was transferred to the Retired Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a demyelinating disease.  The case was subsequently transferred to the RO in Pittsburgh, Pennsylvania.  

In November 1997, the Veteran testified at a personal hearing at the RO.  A transcript of that hearing is in the file.  

The Board remanded this case in October 2000, October 2003, and March 2005.  In April 2009, the Board determined that new and material evidence had been submitted to reopen the claim and remanded the matter for additional development.  The case has since returned to the Board.  


FINDINGS OF FACT

1.  There is no evidence of a demyelinating disease or multiple sclerosis during the Veteran's initial period of active duty from September 1970 to August 1973; and there is no evidence that such disability manifested to a compensable degree within any applicable presumptive period.  
 
2.  An air evacuation form from Elmendorf Air Force Base dated in August 1993 indicates that the Veteran was on active duty in the National Guard and was being evacuated to Madigan Army Medical Center, Department of Neurology, for a second opinion and further evaluation.  

3.  Records from Madigan Army Medical Center indicate the Veteran was hospitalized from August 23, 1993 to September 1, 1993; diagnosis included spastic paraparesis; uniform demyelinating motor greater than sensory polyneuropathy; and disinhibited bladder.  

4.  VA examination dated in August 2004 states it is at least as likely as not that the Veteran's demyelinating disorder is multiple sclerosis and is not a genetic defect.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a demyelinating disease, to include multiple sclerosis, was incurred or aggravated during a period of active duty for training.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.6, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision in this case, a detailed explanation of how VA complied with the VCAA is unnecessary.

Factual Background

On examinations for enlistment in May 1970 and separation in June 1973, no abnormalities were noted on clinical evaluation.  

In October 1978, the Veteran underwent an examination for enlistment in the National Guard.  No abnormalities were noted on clinical evaluation.  An airborne examination in January 1980 was also normal.  An airborne examination in February 1983 noted genetically prominent eyes without evidence of thyroid disease or retro orbital tumor.  Thyroid tests were normal.  Reflexes were increased.  The Veteran was found qualified for airborne.  Examinations in February 1985 and June 1989 did not note any neurologic abnormality.  On examination in October 1992, the lower extremities were described as abnormal - antalgic gait secondary to knee injury.  It was noted that the Veteran had a torn knee cartilage status post reconstruction in April 1992.  The Veteran indicated that he felt fine.  

The Veteran subsequently underwent various orthopedic evaluations and it was determined that a neurological consult was needed.  

In June 1993, the Veteran was seen with apparent slowly progressive spastic paraparesis involving the lower extremities for approximately two years.  He also reported problems with frequent urination.  The Veteran underwent additional testing,  The impression was spastic paraparesis, of questionable etiology.  Possible etiologies included degenerative disease, demyelination, or an infectious/inflammatory etiology.  

In August 1993, the Veteran was air evacuated from Elmendorf Air Force Base.  The impression at the time was a slowly progressive spastic paraplegia of unknown etiology.  It was noted that to date, the evaluation had been unremarkable except for perhaps the single abnormal finding in the pons noted on MRI scan, versus scan artifact at that level.  Because of that dilemma, the Veteran was air evacuated to Madigan Army Medical Center, Department of Neurology, for a second opinion and further evaluation.  

Records from Madigan indicate the Veteran was hospitalized from August 23, 1993 to September 1, 1993, and was then air evacuated back to Alaska.  The diagnoses were: (1) spastic paraparesis; (2) uniform demyelinating motor greater than sensory polyneuropathy; (3) disinhibited bladder; and (4) a history of bilateral knee surgery times two.  

In February 1994, the Veteran was placed on a permanent profile for demyelinating nerve disease.  He underwent a medical separation from the National Guard effective in August 1995.  

In his November 1995 claim, the Veteran described his disability as the progressive loss of use of both legs aggravated over his years of military service.  

The Veteran underwent a VA examination in March 1996.  Diagnosis included spastic paraparesis, uniform demyelinating neuropathy, motor greater than sensory; and disinhibited bladder secondary to above diagnosis.  

The Veteran was evaluated at the Mayo Clinic in April 1996.  Differential diagnosis included possible chronic progressive multiple sclerosis.  A May 1996 letter from the Department of Neurology notes a discharge diagnosis of progressive gait disorder; dysmyelinating condition likely related to abnormal peroxisomal function.  

A November 1996 letter from the Kennedy Krieger Institute indicates that a diagnosis of adrenoleukodystrophy/adrenomyeloneuropathy (an inherited syndrome) was made on the basis of a blood test.  A February 1997 note includes an assessment indicating that the Veteran had the clinical features of adrenomyeloneuropathy but did not clearly have adrenal insufficiency.  

At the 1997 hearing, the Veteran reported some symptoms beginning in the middle 1980's.  He testified that he joined the National Guard in 1978, but that he did not recall going and complaining about any problems.  He stated that he had a lot of pride in being a good airborne infantryman, and it was important not to talk about that.  He also argued that no one in his family had this disability and he thought that a genetic diagnosis was incorrect.  

The assessment following a February 1998 VA examination notes that the Veteran had features of a demyelinating disorder with gait disturbance, bladder/sphincter incontinence, and impotence.  It was further noted that the tests were suggestive of a diagnosis with clinical features of adrenomyeloneuropathy.  

On VA examination in August 2004, the Veteran reported that during the mid to late 1980's he started experiencing urinary symptoms in the form of frequency.  In April 1992, he sustained knee injuries and underwent repair.  His gait did not improve following this and he was referred for neurological evaluation.  The examiner discussed previous testing and noted that the Veteran had no symptoms or signs of adrenal dysfunction and that there was no family history of adrenoleukodystrophy/adrenomyeloneuropathy.  Following examination and extensive discussion regarding previous diagnoses, the examiner stated that the only diagnosis that could be made with certainty was a demyelinating disorder.  He reemphasized that it was at least as likely as not that the Veteran's disorder was multiple sclerosis and was not a genetic defect.  The examiner also stated that the onset of the disease was as likely as not when he started experiencing urinary symptoms in 1991 in the National Guards. 

In March 2005, the representative argued that the Veteran became disabled by the neurological condition during a period of active duty for training from June to October 1993.  The representative argued that evidence of record suggests this was a period of active duty for training since the Veteran was a patient in a military facility and that since it was incurred during a period of active duty for training, the condition was service-connected.  The representative further argued that the report of prior symptoms was not relevant because there was no disability present, and because urinary dysfunction and lower extremity problems were first documented during this period of service.  

The Veteran most recently underwent a VA examination in April 2008.  The claims file was reviewed and medical history discussed in detail.  In retrospect, the Veteran felt he had very mild symptoms in the late 1980's.  He reported participating in a total of 142 parachute jumps in combined Army and National Guard service.  He also reported National Guard service at least once a month.  The assessment was that the Veteran had a demyelinating condition and that the previous VA examiner felt that multiple sclerosis was the most accurate descriptive term for it.  There was some concern as to the validity of the adrenomyeloneuropathy diagnosis.  The examiner opined that the Veteran's demyelinating condition was most likely caused by or a result of his periods of military service.  He further stated that "[t]he specific cause of his condition is unknown.  It may be idiopathic.  However, it is related to the periods of military service."  


Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The term "active duty for training" is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty for training" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, certain chronic diseases will be service-connected if manifest to a compensable degree within the applicable time limits.  For example, organic disease of the nervous system will be service connected if compensably disabling within one year following separation from active duty; and multiple sclerosis will be service connection if compensably disabling within seven years following separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  Presumptive periods do not apply to periods of active duty training and inactive duty training.  See Biggins v. Derwinski, 1 Vet. App. 474 (1991).

On review, there is no evidence of a demyelinating disease or multiple sclerosis during the Veteran's initial period of active service from September 1970 to August 1973.  There is also no evidence that a demyelinating disease manifested to a compensable degree within one year following discharge from this period of active duty service; or that multiple sclerosis manifested to a compensable degree within seven years following discharge from this period of active duty service.  

Notwithstanding, as discussed, service connection may also be granted when a Veteran becomes disabled from a disease incurred or aggravated during a period of active duty for training.  

The Board acknowledges that the Veteran reported various progressive symptoms beginning in approximately the middle 1980's.  Notwithstanding, evidence of record shows that the Veteran continued with his National Guard duties until his gait problems became such that he was referred for neurological consultation in June 1993.  He underwent extensive evaluation at Elmendorf Air Force Base and was ultimately air evacuated to Madigan Army Medical Center.  

The Board has made numerous attempts to determine the exact dates and nature of the Veteran's service during this time period.  While definitive information has not been obtained, a review of the Veteran's Army National Guard Retirement Points History Statement indicates that the Veteran was a unit member during the period from October 1992 to October 1993 and accumulated 71 points for retirement pay.  This included 41 points inactive duty training, 15 points membership, and 15 points active duty.  The air evaluation form from Elmendorf Air Force Base lists the Veteran's duty status as "AD USANG" (active duty, U.S. Army National Guard).  The Veteran was admitted to Madigan Army Medical Center from August 23 to September 1, 1993.  The release from hospitalization indicates the type of discharge was "duty MTF" (military treatment facility).  

On review, the date the Veteran became disabled due to demyelinating disease, as well as his duty status at that time, may never be known to a certainty.  Under the benefit-of-the-doubt rule, however, for the appellant to prevail there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence set forth above, such a conclusion cannot be made in this case.  That is, the evidence of record strongly suggests that the Veteran was on a period of active duty for training when he was hospitalized and ultimately diagnosed with a demyelinating disease.  VA examiners have opined that the disease is multiple sclerosis and that it is related to military service.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for a demyelinating disease, to include multiple sclerosis, is established.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a demyelinating disease, to include multiple sclerosis, is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


